Title: From Thomas Jefferson to James Madison, 17 December 1796
From: Jefferson, Thomas
To: Madison, James


                    
                        Th:J. to J.M.
                        Monticello Dec. 17. 96.
                    
                    Your favor of the 5th. came to hand last night. The first wish of my heart was that you should have been proposed for the administration of the government. On your declining it I wish any body rather than myself: and there is nothing I so anxiously hope as that my name may come out either second or third. These would be indifferent to me; as the last would leave me at home the whole year, and the other two thirds of it. I have no expectation that the Eastern states will suffer themselves to be so much outwitted as to be made the tools for bringing in P. instead of A. I presume they will throw away their second vote. In this case it begins to appear possible that there may be an equal division where I had supposed the republican vote would have been considerably minor. It seems also possible that the Representatives may be divided. This is a difficulty from which the constitution has provided no issue. It is both my duty and inclination therefore to relieve the embarrasment should it happen: and in that case I pray you and authorize you fully to sollicit on my behalf that Mr. Adams may be preferred. He has always been my senior from the commencement of our public life, and the expression of the public will being equal, this circumstance ought to give him the preference. When so many motives will be operating to induce some of the members to change their vote, the addition of my wish may have some effect to preponderate the scale.  I am really anxious to see the speech. It must exhibit a very different picture of our foreign affairs from that presented in the Adieu, or it will little correspond with my views of them. I think they never wore so gloomy an aspect since the year 83. Let those come to the helm who think they can steer clear of the difficulties. I have no confidence in myself for the undertaking.
                    We have had the severest weather ever known in November. The thermometer was at 12°. here and in Goochland, and I suppose generally. It arrested my buildings very suddenly when eight days more would have completed my walls, and permitted us to cover in. The  drought is excessive. From the middle of October to the middle of December not rain enough to lay the dust. A few days ago there fell a small rain, but the succeeding cold has probably prevented it from sprouting the grain sown during the drowth. Present me in friendly terms to Messrs. Giles, Venable, Page. Adieu affectionately.
                    
                        P.S. I inclose a letter for Volney because I do not know where to address to him.
                        Pray send me Gallatin’s view of the finances of the U.S. and Paine’s letter to the President if within the compas of a conveyance by post.
                    
                